Name: Commission Regulation (EC) No 1499/1999 of 8 July 1999 determining to what extent applications for the right to import for bulls, cows and heifers of certain Alpine and mountain breeds pursuant to Regulation (EC) No 1081/1999 can be met
 Type: Regulation
 Subject Matter: means of agricultural production;  international trade;  trade;  EU finance
 Date Published: nan

 Avis juridique important|31999R1499Commission Regulation (EC) No 1499/1999 of 8 July 1999 determining to what extent applications for the right to import for bulls, cows and heifers of certain Alpine and mountain breeds pursuant to Regulation (EC) No 1081/1999 can be met Official Journal L 174 , 09/07/1999 P. 0017 - 0017COMMISSION REGULATION (EC) No 1499/1999of 8 July 1999determining to what extent applications for the right to import for bulls, cows and heifers of certain Alpine and mountain breeds pursuant to Regulation (EC) No 1081/1999 can be metTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Regulation (EC) No 1081/1999 of 26 May 1999 opening and providing for the administration of tariff quotas for imports of bulls, cows and heifers other than for slaughter of certain Alpine and mountain breeds, repealing Regulation (EC) No 1012/98 and amending Regulation (EC) No 1143/98(1), and in particular Article 5 thereof,(1) Whereas Article 2(2) of Regulation (EC) No 1081/1999 provides for the quantities reserved for traditional importers under the two tariff quotas to be allocated in proportion to their imports during the 36 months preceding the year of import in question;(2) Whereas allocation of the quantities available to operators covered by Article 2(3) of that Regulation under the two tariff quotas to be allocated in proportion to the quantities applied for; whereas, since the quantities applied for exceed those available, a fixed percentage reduction should be set,HAS ADOPTED THIS REGULATION:Article 11. Every application for the right to import lodged in accordance with Regulation (EC) No 1081/1999 under serial number 09.0001 shall be granted to the following extent:(a) 28,9603 % of the quantities imported within the meaning of Article 2(1)(a) of Regulation (EC) No 1081/1999;(b) 1,2775 % of the quantities applied for within the meaning of Article 2(1)(b) of Regulation (EC) No 1081/1999.2. Every application for the right to import lodged in accordance with Regulation (EC) No 1081/1999 under serial number 09.0003 shall be granted to the following extent:(a) 31,4639 % of the quantities imported within the meaning of Article 2(1)(a) of Regulation (EC) No 1081/1999;(b) 1,3788 % of the quantities applied for within the meaning of Article 2(1)(b) of Regulation (EC) No 1081/1999.Article 2This Regulation shall enter in force on 9 July 1999.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 8 July 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 131, 27.5.1999, p. 15.